Citation Nr: 1724324	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  08-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits for the appellant.



REPRESENTATION

Appellant represented by:	Pro Se

Veteran represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.  The appellant and the Veteran were married in June 1983.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the appellant's claim for an apportionment of the Veteran's compensation benefits.  
      
The Board remanded the case for further development in August 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The record shows that the appellant and the Veteran were married in June 1983, remain married, and live in the same household.  

2.  The Veteran has been found to be not competent to handle disbursement of VA funds effective from July 16, 2010.  His payments are managed by the parties' daughter as the appointed fiduciary, and the record does not indicate that the she has improperly executed her duties regarding the Veteran's benefits at any time.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits for the appellant have not been met.  38 U.S.C.A. §§ 5307, 5502 (West 2014); 38 C.F.R. §§ 3.353, 3.450, 3.451, 3.452, 13.70 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the apportionment issue relates to a determination as to how existing benefits are paid under chapter 53 of title 38 of the United States Code, and those duties apply only to benefits adjudicated under chapter 51 of title 38.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, the Board notes that there has been substantial compliance with the prior remand directives.  The RO sent the Veteran, his representative, and his appointed fiduciary copies of the documents identified in the remand and informed them of their rights to a hearing and representation.  See November 2011 and July 2012 notification letters.  The appellant was notified of her rights to a hearing and representation in an attachment to the original July 2007 decision.  These actions satisfied VA's obligations under the procedures relating to contested claims.  See 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.3(p), 20.500-20.504, 20.713 (2016).  The RO did not issue another decision prior to recertifying this matter to the Board.  See December 2015 recertification of appeal (noting that supplemental statement of the case was not required).  On review, neither the appellant nor the Veteran or his fiduciary submitted evidence following the Board's remand, and the appellant's contentions have remained essentially the same throughout the course of the appeal.  There has been no assertion otherwise.


Law and Analysis

A veteran's VA benefits may be subject to apportionment if the veteran is not living with his or her spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.452; see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).  A veteran's VA benefits may also be subject to apportionment if he or she is being furnished hospital treatment, institutional, or domiciliary care by the United States, or any political subdivision thereof.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452 (situations where incompetent veteran's benefits may be apportioned).

In pertinent part, a "spouse" for VA purposes is defined as a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

For incompetent veterans being furnished hospital treatment, institutional, or domiciliary care by the United States or political subdivision thereof, when compensation is payable in behalf of a veteran who is incompetent or under other legal disability by court action, the Veterans Service Center Manager may recommend such apportionment to or in behalf of the veteran's spouse as may be necessary to provide for his or her needs.  38 C.F.R. § 13.70(a).  When such payments in behalf of a veteran have been stopped because of the fiduciary's failure or inability to properly account or otherwise administer the estate, the Veterans Service Center Manager may recommend the apportionment to the veteran's spouse of any benefit not paid under an institutional award or to a custodian-in-fact.  38 C.F.R. § 13.70(c).  See also 38 U.S.C.A. § 5502 (provisions regarding payments to and supervision of fiduciaries).

VA regulations provide for two types of apportionments, as outlined in 38 C.F.R. § 3.450 (general apportionments) and 38 C.F.R. § 3.451 (special apportionments).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the criteria for an apportionment of the Veteran's compensation benefits for the appellant have not been met.

The appellant has contended that she is entitled to an apportionment of the Veteran's compensation benefits because he has been unwilling to share in the payment of certain household expenses or he has indicated that he cannot provide more than a certain amount for certain household expenses.  The appellant has further indicated that the Veteran's unwillingness to help her with these expenses has caused her financial hardship.  See October 2006 claim; August 2007 notice of disagreement; April 2008 substantive appeal; written statements from June 2007, June 2008, July 2009, and October 2010.

In this case, the record includes a marriage certificate that shows that the Veteran and the appellant were married in June 1983.  The appellant was added to the Veteran's compensation benefits award as his spouse many years ago and remains on the award as a dependent.

The Veteran is service-connected for residuals of head trauma with dementia (evaluated on a schedular basis as 50 percent disabling since 1991 and then 70 percent disabling since May 29, 2008), and he has been in receipt of a total (100 percent) disability rating based on individual unemployability due to service-connected disability (TDIU) since November 2, 2008.  He has also been found to be not competent to handle disbursement of VA funds effective from July 16, 2010; his payments are managed by the parties' daughter as the appointed fiduciary.  See, e.g., February 2010 and July 2010 rating decisions (proposed and final decisions on incompetency); August 2010 written statement, October 2011 designation of payee form, and March 2014 report of general information (daughter continuously serving as fiduciary following Veteran's request).

In the July 2007 decision, the RO determined that there was not a basis for an apportionment because the parties lived together in the same household.  The RO noted that this fact remained unchanged in a December 2015 deferral prior to recertifying the matter to the Board.

The Board acknowledges the appellant's contentions; however, the controlling statute in this case regarding eligibility for apportionment (38 U.S.C.A. § 5307) requires that the Veteran is not living with his spouse.  The record does not reflect, and the appellant has not otherwise contended that she and the Veteran live in separate residences.  In fact, the record throughout the course of the appeal, including the appellant's written statements and the Veteran's reports during VA treatment, shows that the parties have continued to reside together and remain legally married, even if they do not routinely interact with each other.  See, e.g., appellant's written statements from 2006 to 2010; November 2012 report of general information; September 2008, December 2015, and October 2016 VA treatment records.

The VA treatment records do show that the Veteran has been temporarily hospitalized for short periods of time (i.e., less than two weeks) for treatment of various disorders and a surgery during the last several years (2014-2017) and that he has temporarily stayed with his daughter at her residence (see, e.g., December 2015, April 8, 2016, and January 2017 VA treatment records); however, the record does not indicate that the Veteran is being furnished hospital treatment, institutional, or domiciliary care, of the type that is contemplated in the laws and regulations set forth above, or that he has permanently moved to his daughter's residence without his spouse.  Indeed, the appellant's claim is based on the Veteran's reported unwillingness to assist in the payments of their household expenses.  In addition, the appellant has not contended that the fiduciary has improperly executed her duties regarding the Veteran's benefits at any time.

The Board also observes that the appellant has not submitted additional evidence or argument for this claim since 2010.  The Veteran, his representative, and his fiduciary similarly did not submit any evidence or argument after receiving notification of this appeal, which is being resolved in his favor.

Based on the foregoing, the Board concludes that the threshold eligibility criteria for an apportionment of the Veteran's compensation benefits for the appellant have not been met, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an apportionment of the Veteran's compensation benefits for the appellant is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


